                              IN THE UNITED STATES COURT
                            FOR THE DISTRICT OF PUERTO RICO


   UNITED STATES OF AMERICA,

             Plaintiff,

               v.
                                                   CRIM. NO.: 17-178 (CCC/SCC)
  YADVINDER SINGH BHAMBA
            Defendant.




              REPORT AND RECOMMENDATION ON PLEA OF GUILTY

       I.      PROCEDURAL BACKGROUND

       On May 15, 2017, defendant Yadvinder Singh Bhamba was charged in a multi-

count indictment. On January 18, 2019, the defendant, assisted by the court

interpreter, appeared before me and agreed to plead guilty to counts one and two

through sixteen of the indictment. See United States v. Woodard, 387 F.3d 1329 (11th

Cir. 2004) (holding that a magistrate judge may, with the defendant’s consent,

conduct a Rule 11 guilty plea hearing). Count one charges that the defendant, did

knowingly and intentionally combine, conspire, confederate and agree with others

to bring and attempt to bring to the United States aliens, knowing and in reckless

disregard of the fact that aliens had not received prior official authorization to come



                                             1
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



to, enter and reside in the United States, for the purpose of commercial advantage

and private financial gain and did not upon arrival immediately bring and present

said alien to an appropriate immigration officer at a designated port of entry, in

violation of Title 8, United States Code, Section 1324(a)(2)(B)(ii) and (iii) and in

violation of Title 18, United States Code, Section 371. Counts two through sixteen

charges that the defendant, knowing and in reckless disregard of the fact that aliens

had not received prior official authorization to come to, enter and reside in the United

States, did bring and attempt to bring to the United States alien, did aid and abet the

same, for the purpose of commercial advantage and private financial gain and did

not upon arrival immediately bring and present said alien to an appropriate

immigration officer at a designated port of entry, in violation of Title 8, United States

Code, Sections 1324(a)(2)(B)(ii) and (iii), and Title 18, United States Code, Section 2.

       The defendant was advised of the purpose of the hearing and placed under

oath, with instructions that his answers must be truthful, or he would subject himself

to possible charges of perjury or making a false statement.

       II.    CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE

       The defendant was provided with, and signed, a form waiving his right to

                                              2
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



trial by jury. 1 He confirmed that his attorney explained and translated the form, and

he was further explained his right to have all proceedings, including the change of

plea hearing, conducted by a district judge. To this end, defendant was made to

understand the differences between the functions and jurisdiction of magistrate and

district judges, and that, if he chose to proceed before a magistrate judge, that the

magistrate would hold the hearing and prepare a report and recommendation, which

would be subject to review by and the final approval of the district judge. Having

heard all of this, the defendant consented to proceed before a magistrate judge.



       III.   PROCEEDINGS UNDER RULE 11 OF THE FEDERAL RULES OF
              CRIMINAL PROCEDURE

       The acceptance of guilty pleas for federal criminal violations is governed by

Rule 11 of the Federal Rules of Criminal Procedure, pursuant to which a guilty plea

is valid only if it is knowing and voluntary. United States v. Hernandez-Wilson, 186

F.3d 1, 5 (1st Cir. 2009). Accordingly, Rule 11 “ensure[s] that a defendant who pleads




       1
         That form, entitled Consent to Proceed before a United States Magistrate Judge in a
Felony Case for Pleading Guilty, was signed and consented to by both parties, and is made part
of the record.


                                               3
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



guilty does so with an ‘understanding of the nature of the charge and consequences

of his plea.’” United States v. Cotal-Crespo, 47 F.3d 1, 4 (1st Cir. 1995) (quoting

McCarthy v. United States, 394 U.S. 459, 467 (1969)). Thus, a Rule 11 proceeding must

indicate (1) the absence of coercion, (2) an understanding of the charges, and (3)

knowledge of the consequences of pleading guilty. Cotal-Crespo, 47 F.3d at 4 (citing

United States v. Allard, 926 F.2d 1237, 1244 (1st Cir. 1991)).

       A.     Competence to Enter a Guilty Plea

       The defendant was questioned about his age, education, employment, history of

treatment for mental illness or addiction, use of medication, drugs, or alcohol, and his

understanding of the purpose of the hearing. It was confirmed that the defendant

received a copy of the indictment and fully discussed the charges with his counsel and

was satisfied with the advice and representation he received. The court inquired whether

counsel for the defendant or the government had any doubts about the defendant’s

capacity to plead; neither had any doubts about defendant’s competency. Upon hearing

the defendant’s responses and observing his demeanor, a finding was made that the

defendant was competent to plead and was fully aware of the hearing’s purpose.




                                               4
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



       B.     Maximum Penalties

       The defendant expressed his understanding of the maximum penalties prescribed

by statute for the offense to which he was pleading guilty, namely, as to count one, a term

of imprisonment not to exceed five years, a fine not to exceed $250,000,000 and a term of

supervised release not to exceed one year. As to counts two through sixteen, for the first

and second violation, a term of imprisonment of not less than three years and no more

than a maximum penalty of ten years. After the second violation, a term of imprisonment

of not less than five years and no more that fifteen years, a fine not to exceed $250,000.00,

and a term of supervised release not to exceed three years. However, Defendant was also

informed that a special monetary assessment of $100 per count would also be imposed,

to be deposited in the Crime Victim Fund, pursuant to Title 18, United States Code,

Section 3013(a). The court explained the nature of supervised release and the

consequences of violating its terms.

       C.     Plea Agreement

   The defendant was shown documents titled Plea and Supplement to Plea Agreement

(together, “Plea and Supplement to Plea Agreement”), which are part of the record, and

identified his initials and signatures. He confirmed that he had the opportunity to read

                                             5
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



and discuss the Plea and Supplement to Plea Agreement with his attorney before signing,

that his attorney had translated the document, that it represented the entirety of his

understanding with the government, that he understood its terms, and that no one had

made any other or different promises or assurances to induce him to plead guilty.

   The defendant was then admonished, pursuant to Rule 11(c)(1)(C) of the Rules of

Criminal Procedure, that the district judge can either accept the Plea Agreement, and

impose the sentence recommended by the parties, or reject it, in which case the defendant

will have the opportunity to withdraw his guilty plea and go to trial, or persist in his

guilty plea, in which case the judge may then impose a sentence greater than the

defendant might anticipate.

   The parties’ sentencing calculations and recommendations appear in the Plea

Agreement and were explained in open court. The defendant confirmed that these were

the sentencing recommendations he agreed to with the government. The defendant was

made to understand that the guidelines are no longer mandatory and are thus considered

advisory, and that during sentencing, the court will consider the sentencing criteria found

at Title 18, United States Code, Section 3553(a).

   The defendant was advised that under some circumstances, he or the government

                                             6
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



may have the right to appeal the sentence the court imposes. The defendant was

further informed, and professed to understand, that the Plea and Supplement to Plea

Agreement contains a waiver of appeal provision under which the defendant agreed

to waive his right to appeal the judgment and sentence if the court accepts the Plea

and Supplement to Plea Agreement and sentences him according to its terms and

conditions.

       D.     Waiver of Constitutional Rights

       The defendant was specifically advised that he has the right to persist in a plea

of not guilty, and that if he does so persist that he has the right to a speedy and public

trial by jury, or before a judge sitting without a jury if the court and government so

agree; that at trial he would be presumed innocent and the government would have

to prove his guilt beyond a reasonable doubt; that he would have the right to

assistance of counsel for his defense, and if he could not afford an attorney the court

would appoint one to represent him; that at trial he would have the right to hear and

cross-examine the government’s witnesses, the right to decline to testify unless he

voluntarily elected to do so, and the right to the issuance of subpoenas or compulsory

process to compel the attendance of witnesses to testify on his behalf. He was further

                                              7
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



advised that if he decided not to testify or put on evidence at trial, his failure to do

so could not be used against him, and that at trial the jury must return a unanimous

verdict before he could be found guilty.

       The defendant expressed his understanding of these right, and his

understanding that by entering a plea of guilty there would be no trial and he would

be waiving or giving up the rights the court explained. The defendant’s counsel

attested that he explained these rights to his client and believed that the defendant

understood his explanations. The defendant was also informed that parole has been

abolished and that any sentence of imprisonment must be served. Further, defendant

was explained that a pre-sentence report would be prepared and considered by the

district judge at sentencing. Defendant was admonished that his guilty plea, if

accepted, may deprive him of valuable civil rights, including the right to vote, to hold

public office, to serve as juror and to possess a firearm. The defendant expressed his

understanding of these consequences.

       E.     Factual Basis for the Guilty Plea

       The government presented a summary of the basis in fact for the offense

charged in counts one and two through sixteen and the evidence the government had

                                             8
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



available to establish the defendant’s guilt beyond a reasonable doubt, should the

case go to trial. The defendant admitted to the essential elements of the offense

charged.

       F.     Voluntariness

       The defendant stated that he had not been induced to plead guilty, but, rather,

that he was entering such a plea freely and voluntarily because he is in fact guilty,

and that no one had threatened him or offered him a thing of value in exchange for

his plea. He acknowledged that no one had made any promises in exchange for his

guilty plea. Throughout the hearing, the defendant was able to consult with his

attorney.

       G. Special Warnings

       The defendant was explained, and he understood, that as a result of entering

a guilty plea, he may be subject to adverse administrative consequences, including

but not limited to deportation or removal from the United States of America.

       IV.    CONCLUSION

       The defendant, by consent, appeared before me pursuant to Rule 11 of the

Federal Rules of Criminal Procedure and entered a plea of guilty as to counts one

                                            9
United States v.Singh
Crim. No. 17-178 (CCC/SCC)
Report and Recommendation



and two through sixteen of the indictment. After cautioning and examining the

defendant under Rule 11, I find that the defendant, Yadvinder Singh Bhamba, is

competent to enter this guilty plea, is aware of the nature of the offense charged and

the maximum penalties it carries, understands that the charge is supported by

evidence and a basis in fact, has admitted to the elements of the offense, and has done

so in an intelligent and voluntary manner with the full knowledge of the

consequences of his guilty plea. Therefore, I recommend that the court accept the

guilty plea and that the defendant be adjudged guilty as to counts one and two

through sixteen.

       IT IS SO RECOMMENDED.

       The parties have fourteen days to file any objections to this report and

recommendation. Failure to file the same within the specified time waives the right

to appeal this report and recommendation. Henley Drilling Co. v. McGee, 36 F.3d 143,

150-51 (1st Cir. 1994); United States v. Valencia-Copete, 792 F.2d 4 (1st Cir. 1986).

       In San Juan, Puerto Rico, this 18th day of January, 2019.

                                            S/ SILVIA CARREÑO-COLL
                                            UNITED STATES MAGISTRATE JUDGE



                                              10
